DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 
Response to Arguments
With regards to the 101 rejection to Claims 1-5, 7-11, 13-15, 21-25, Applicant appears to be arguing effecting a particular treatment which is not persuasive. The claims do not recite a particular treatment but merely recites selecting a medication. Furthermore, “selecting” the medication does not require the user actual take any medication. With regards to the discussion of 23-25, does require the second user to take a treatment, there is still no particularity of treatment. Claims 24-25 merely recite applying some medication to achieve a purpose but not any actual particular medication.
With regards to the citation of “Digital Health Summit, the online video qualifies as prior art. Furthermore, it is relevant to the record as a prior statement of both one of the inventors (or at least presented by an inventor) and Applicant (whom said inventor appeared to be presented as being CEO of). Based on the video alone, it is unclear the full extent of what the app/desktop software at the time discloses (Examiner notes this is not a request for further details, but merely for clarity of the record). However, it is clear from the video that there is a device with audio/video data capture a processor and analysis of the audio/visual data. The claimed features which are not the abstract idea itself appear to be the display, audio/video sensors, storage and processor(s) all of which are shown or are inherent in the references recited below including the Digital Health Summit video, and do not in combination with the abstract ideas amount to significantly more.

With regards to the previous 112b rejections, they are withdrawn. Specifically, for claim 10 and the claim language “wherein the first audio, video, or both audio and video comprises video”. This is being interpreted as “the first audio, video, or both audio and video” is for antecedent basis purposes to refer back to the element of claim 1.

With regards to the 103 rejection discussion. Applicant’s arguments with respect to Claims 1-5, 7-11, 13-15, 21-25 have been considered but are moot. Applicant argues the Mov reference does not recite selecting a medication, a second user or second demographic categories which are moot in view of the updated rejection. 

Claim Objections
Claim 7, 10 are objected to because of the following informalities:  the claims recite “operations comprise” they should recite “operations further comprising” or some other variation of phrasing that conveys the operations are being added in addition to those recited previously and excluding the interpretation that they are supplanting the earlier operations. For clarity of the record, Examiner notes this could have been interpreted as a 112d issue but believes it is merely a mistake and thus the objection was included instead of a 112d rejection. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, 13-15, 21-25are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, a mental concept under evaluation, without significantly more, as evidenced by US 20130169781 (“can be reviewed manually by a user to determine adherence to the protocol.” [0027] and also [0052]), among other references. The claim recites gathering data, determining a progression, comparing progression to expected progression, identifying correlations and deviations, indexing data with categories with and selecting a medication to be administered for a different patient based on outcomes of the first patient. 
The limitations of output stimulus, obtain/determine responses (the output of the stimulus and obtaining the response can be interpreted as either a mental concept, people can see and hear, or pre solution activity), determine patients reactions based on the audio or visual data, determining a progression, comparing progression to expected progression, identifying correlations and deviations, indexing data with categories with and selecting a medication to be administered for a different patient based on outcomes of the first patient, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, one of skill in the medical art would mentally or with pen and paper be able to determine the progression of a users disease state based on changes in reactions at different times (either remembering or having notes from the prior reaction), compare an expected progression based on the a medication protocol to progression of the patient, identify correlations between the deviation in a disease state progression and medication administered (compare baseline to post administering assessments), index similarities between a demographic population and the patient identifying correlations or use the information discerned about the patient to determine a similar treatment regimen for a new patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of sensors “obtaining” data is pre-solution activity of mere data gathering. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps as discussed above amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement outputting audio/visual (monitors, speakers etc.), images/audio sensors (such as a video camera, web cam, cell phone cameras, laptop cameras etc.), memory and processors are well known in the art. All of the well-known aspects can be found in each of: Mov (cited below); Rana Kaliouby et al., US 20170238860 see cited sections below; Stephan Hau, US 20170364741 see cited sections below; Zhihong Zheng et al., US 20120243751 see fig. 3; Thibaud Senechal et al., US 20140016860 see Fig. 3; Adam Hanina et al., US 20130169781 see cited sections; Additionally per inventors own presentation Digital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8) - the video at around 5:30 states AiCure “is entirely software based” and requires “no custom hardware”; Rao see citations below in the rejections of claims 24-25, [0239], [0241]-[0242], [0246].
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-11, 13-15, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the second patient” however there is no “second patient” recited previously in the claim thus “the second patient” does not have antecedent basis and it is unclear what second patient is being referenced. The claims depending from claim 1 (all pending claims) share this issue and are therefore also rejected for the same reason.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movellan (Javier Movellan et al., US 20140316881) hereinafter Movel in view of Soto (Gabriel Enrique Soto et al., US 20160354039) hereinafter Soto. Movel in [0024] incorporates by reference in its entirety “Ser. No. 14/179,481, entitled FACIAL EXPRESSION MEASUREMENT FOR ASSESSMENT, MONITORING, AND TREATMENT EVALUATION OF AFFECTIVE AND NEUROLOGICAL DISORDERS . . . which is hereby incorporated by reference in its entirety” the PG Pub of 14/179,481 is US 20140315168 (hereinafter Mov) is being used for paragraph numbers. 
Regarding claim 1, an interpretation of Movel discloses apparatus for analyzing changes in symptoms of a patient, the apparatus comprising: 
a display (Mov [0008]); 
an audio/video capture device (Mov [0008], [0058]); 
a storage device (Mov [0061], [0063], [0078]); and 
one or more processors configured to perform operations (Mov [0007]-[0009], [0045], [0059], [0064], [0075]), the operations comprising: 
selecting, based on a disease state associated with the patient, a stimulus that is configured to induce a first response indicative of the disease state (Mov [0006] including “the first stimulus being evocative of a predetermined emotion or affective state”, [0066], claim 1); 
outputting, to the display, the stimulus for presentation to the patient (Mov [0066]-[0067]); 
obtaining, from the audio/video capture device, first audio, video, or both audio and video of the patient performing a first action in response to the stimulus (Mov [0067]-[0068]); 
determining, in accordance with the first audio, video, or both audio and video, one or more first reactions of the patient to the stimulus (Mov [0069]-[0073]); 
outputting, to, the display, an additional stimulus for presentation to the patient based on branching logic in response to the one or more first reactions, wherein the additional stimulus is configured to induce a second response indicative of the disease state (Mov [0052], [0067], [0071], [0074], Claim 15 including “causing a second stimulus to be rendered to the user through the user computing device, wherein the second stimulus is evocative of the predetermined emotion or affective state”; Examiner notes while not recited for this element currently this is also disclosed by at least [0050] of Hanina cited below); 
obtaining, from the audio/video capture device, second audio, video, or both audio and video of the patient performing a second action in response to the additional stimulus (Mov [0052], [0067]-[0068], [0071], [0074], Claim 15);
determining, in accordance with the second audio, video, or both audio and video, one or more second reactions of the patient to the additional stimulus (Mov [0052], [0069]-[0074], Claim 15; Movel [0048]-[0049]); 
storing, to the storage device, the one or more second reactions (Mov [0052], [0059], [0069]-[0074], Claim 15); 
determining a progression of the disease state based on the one or more second reactions (Mov [0051]-[0052], [0071] including “may compare the current vector to one or more previous vectors of the same user, to estimate progression or regression of a predetermined disorder,”); 
comparing the progression of the disease state to an expected progression, to identify a deviation in disease state progression (Mov [0051]-[0052], [0071]); 
identifying a correlation between the deviation in disease state progression and a medication administered to the patient (Mov [0071] including “perhaps in response to some treatment administered to the user between the times corresponding to the two vectors.”);
indexing the one or more second reactions of the patient with one or more first demographic categories in which the patient is classified (Mov [0046], [0051]-[0052], [0059], [0069]-[0074], Claim 15); 
identifying a correlation between the one or more second reactions and the one or more first demographic categories (Mov [0044], [0047], [0051]-[0052], [0072]).

Movel as discussed above discloses determining a correlation between the deviation in progression and administered medication, correlation between the second reaction(s) and first demographic category. An interpretation of Mov may not explicitly disclose selecting a medication to be administered to the second patient based on (i) the correlation between the deviation in disease state progression and the medication administered to the patient, (ii) the correlation between the one or more second reactions and the one or more first demographic categories, and (iii) one or more second demographic categories of a second patient.
However, in the same field of endeavor (medical devices), Movel in view of Soto teaches selecting a medication to be administered to the second patient ([0168], [0176] including “select a clinical treatment that has a projected health outcome that is most similar to the individual patient's desired projected health outcome for the patient based on the preferred outcomes.” see also [0008]-[0009], [0012], [0082], [0118], [0173]-[0175], [0180], Fig. 16) based on 
(i) the correlation between the deviation in disease state progression and the medication administered to the patient ([0168], [0173] including “Computer system 1400 . . . provides a comparison of outcomes from similarly situated persons who have previously undergone procedures of the types being contemplated.”, [0175] including “Computer system 1400 may also assess a set of medical information parameters from a population of patients having similar demographics to said individual patient, the population of patients having received different treatments, in providing a library of specific projected health outcomes for each different treatment.”, [0178] see also [0008]-[0009], [0012], [0082], [0118], [0174], [0176], [0180], Fig. 16; Mov recites correlating progression or outcome of taking a treatment and Soto recites using similarly situated previous patients treatment and outcomes to determine a treatment and probable outcome for a new patient. Examiner also notes that although not currently applied for this element Hanina cited below also this element see Hanina [0051]), 
(ii) the correlation between the one or more second reactions and the one or more first demographic categories ([0173]-[0176] see also [0008]-[0009], [0012], [0082], [0118], [0180], Fig. 16; The second reaction represents a state of the Applicants condition/outcome/response at some point after the first reaction and/or treatment. Mov recites correlating second reaction with a demographic category (for example those having the same disease/condition) and Soto recites using similarly situated previous patients based on disease state, severity, symptoms etc. to determine a treatment. Examiner also notes that although not currently applied for this element Hanina cited below also this element see Hanina [0051]), and 
(iii) one or more second demographic categories of a second patient ([0174]-[0175] including “In one embodiment, computer system 1400 is configured for identifying an individual patient's disease state and demographics of the individual patient comprising age, sex, economic burden, living situation, social support, employment status, type of employment, education level, disease severity, symptoms and clinical setting.” see also [0008]-[0009], [0012], [0082], [0173], [0180]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the capturing of responses to stimulus and ongoing analysis/correlation of the responses gathered over time to progression of a patients condition and response to treatment as disclosed by Movel to include the additional analyses as recited in Soto to build predictive models which are updated with new data and applied to new users in order to determine desired outcomes for new users based on the data from those with similar clinical situation  and demographics in order to achieve an outcome which is best for the patient according to their desired outcome ([0173]). Furthermore, combining the data gathering and analysis of Movel with its determination condition and progression of the condition with the teachings of Soto to update models and build models for new users based on the clinical situation and demographics of those who are similar to the new user in order to determine treatment to achieve the desired outcome is merely combining prior art elements according to known methods to yield predictable results. Examiner also notes to the extent this may be claiming the second user with another duplicate device it is merely a duplication of parts, see MPEP 2144.04(VI)(B), as it is the same or a duplicate device being used.

Regarding claim 7, an interpretation of Movel recites the above in claim 1. 
An interpretation of Movel may not explicitly disclose determining an expected efficacy of the  medication selected to be administered to the second patient. 
However, in the same field of endeavor (medical devices), Soto teaches determining an expected efficacy of the  medication selected to be administered to the second patient ([0168], [0173] including “Computer system 1400 . . . provides a comparison of outcomes from similarly situated persons who have previously undergone procedures of the types being contemplated.”, [0175] including “Computer system 1400 may also assess a set of medical information parameters from a population of patients having similar demographics to said individual patient, the population of patients having received different treatments, in providing a library of specific projected health outcomes for each different treatment.”, [0178] see also [0008]-[0009], [0012], [0082], [0118], [0174], [0176], [0180], Fig. 16). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the capturing of responses to stimulus and ongoing analysis/correlation of the responses gathered over time to progression of a patients condition and response to treatment as disclosed by Movel to include the additional analyses as recited in Soto to build predictive models which are updated with new data and applied to new users in order to determine desired outcomes for new users based on the data from those with similar clinical situation  and demographics in order to achieve an outcome which is best for the patient according to their desired outcome ([0173]). Furthermore, combining the data gathering and analysis of Movel with its determination condition and progression of the condition with the teachings of Soto to update models and build models for new users based on the clinical situation and demographics of those who are similar to the new user in order to determine treatment to achieve the desired outcome is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 11, an interpretation of Movel further discloses wherein the one or more first reactions comprise a change in one or more symptoms associated with the disease state (Mov [0052]-[0055], [0071]).  

 Regarding claim 15, an interpretation of Movel further discloses additional stimulus comprises presentation of an image and is distinct from the monitoring of medication administration (Mov [0071] including “in response to some treatment administered to the user between the times corresponding to the two vectors” see also [0044], [0047], [0051]-[0053], [0068]-[0069], [0072]; Mov recites performing the stimulus and response gathering at some point after the medication has been administered). 

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as obvious over Movel in view of Soto or, in the alternative, under 35 U.S.C. 103 as obvious over Movel in view of Soto in further view of Hanina (Adam Hanina et al., US 20120316897) hereinafter Hanina. Hanina in [0016] incorporates by reference in its entirety, “Ser. No. 12/646,383 filed Dec. 23, 2009 titled Method and Apparatus for Verification of Clinical Trial Adherence . . . the entire contents of each of these applications being incorporated herein by reference, as well as in other co-owned applications, the inventors of the present invention have proposed a system and method that” as represented by PG Pub Hanina (Adam Hanina et al., US 20110153360) hereinafter Han.
Regarding claim 2, an interpretation of Movel/Mol further discloses wherein the operations comprise storing data indicating adherence by the patient to a regimen of medication administration to the storage device (Mov [0031] including “These tools can be used to assess the efficacy of both new and existing treatments, such as drugs.”, [0053]-[0054], [0071]).  
In the alternative an interpretation of Movel may not explicitly disclose wherein the operations comprise storing data indicating adherence by the patient to a regimen of medication administration to the storage device.
However, in the same field of endeavor (medical devices), Hanina teaches wherein the operations comprise storing data indicating adherence by the patient to a regimen of medication administration to the storage device (Hanina [0018]-[0019] and [0035]; Han [0037] including “statistical and individual analysis of adherence rates to ensure proper clinical trial administration”, [0040] including “Such a dashboard allows the clinical trial manager to monitor any number of patients in a manner that will be described below, allow statistical analyses of patient adherence and other patient reactions” see also [0026], [0050], [0052]-[0053], [0076]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include the elements of Hanina including correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) and increases the statistical power of clinical trials ([0009]). Additionally, combining prior art elements of Movel with those of Hanina is done according to known methods processing data to yield predictable results storing processed data.

Claim Rejections - 35 USC § 103
Claim 3-5, 14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movel in view of Soto in further view of Hanina.
 Regarding claim 3, an interpretation of Movel discloses the above in claim 2. An interpretation of Movel may not explicitly disclose determining a second correlation between one or more of the one or more first reactions or the one or more second reactions and the adherence by the patient to the regimen of medication administration. 
However, in the same field of endeavor (medical devices), Hanina teaches determining a second correlation between one or more of the one or more first reactions or the one or more second reactions and the adherence by the patient to the regimen of medication administration (Hanina [0021], [0049]-[0051]; Han [0026], [0040], [0049] see also [0024], [0037]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include the elements of Hanina including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Movel and Hanina is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.
 
 Regarding claim 4, an interpretation of Movel discloses the above in claim 3. an interpretation of Movel may not explicitly disclose determining an efficacy of medication administered in the regimen based on the second correlation.
However, in the same field of endeavor (medical devices), Han teaches determining an efficacy of medication administered in the regimen based on the second correlation (Hanina [0018] including “The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups, care provider performance and the like.”, [0031], [0034]-[0035] and [0050]-[0051]; Han [0026], [0037], [0040] see also [0049]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include the elements of Hanina including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Movel and Hanina is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

 Regarding claim 5, an interpretation of Movel discloses the above in claim 4. An interpretation of Movel may not explicitly disclose determining a third correlation between the efficacy of the medication and the one or more demographic categories in which the patient is classified.
However, in the same field of endeavor (medical devices), Hanina teaches determining a third correlation between the efficacy of the medication and the one or more demographic categories in which the patient is classified (Hanina [0031] including “The inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups,”, Fig. 4 see 430 “Compliance % (Age vs. Missed Doses)” see also [0053]-[0054]; Han [0067]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include the elements of Hanina including the recited correlations and analysis because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials ([0009]). The combination of elements of Movel and Hanina is merely the combining prior art elements according to known methods to yield predictable results, ie applying analysis to determine the correlations between data.

Regarding claim 14, an interpretation of Movel discloses the above and further discloses wherein the stimulus comprises one or more instructions provided to the patient (Mov [0058]). 
An interpretation of Movel may not explicitly disclose wherein one or more instructions provided to the patient in accordance with monitoring of medication administration of the patient, and wherein the one or more first reactions comprise the patient performing a requested step indicative of proper medication administration.
However, in the same field of endeavor (medical devices), Hanina teach wherein the stimulus comprises one or more instructions provided to the patient in accordance with monitoring of medication administration of the patient (Hanina [0017] including “provide additional assistance to a user, starting with instructions, video instructions, and the like,”; Han [0022] including “The system and method may provide step-by-step image and video instructions to the user or care provider on how to administer the medication,” see also [0049] and [0054]), and wherein the one or more first reactions comprise the patient performing a requested step indicative of proper medication administration. (Hanina [0038] including “Thus, based upon a current status of a patient, proper or improper medication adherence may result in different responses being provided in step 130 . . . at step 310 a determination of proper medication administration is performed” See also [0017]-[0018]; Han [0026] including “providing assistance information to aid a user in properly taking the medication, imaging, employing still photos, video sequences or other activity or gesture recognition techniques, the user to confirm that the medication is being actually and properly taken, providing any appropriate additional or special instructions so that the user is able to comply with the instructions of the clinical trial,”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include the elements of Hanina including providing instructions for taking medication, gathering data on the action/response and correlating/analyzing data because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials (Hanina [0009]). The combination of data gathering and analysis elements of Movel with the instructions and confirming medication ingestion as recited by Hanina is merely the combining prior art elements according to known methods to yield predictable results, ie ensuring medication is taken when it is believed to be.

Regarding claim 21, an interpretation of Movel recites the above in claim 1. As discussed above with regards to claim 1, Movel in view of Soto discloses the determination a medication treatment to be applied to a new user, ie second user. 
An interpretation of Movel may not explicitly disclose wherein the operations comprise presenting, to the patient, instructions guiding administration of the medication to the patient.
However, in the same field of endeavor (medical devices), Hanina teaches wherein the operations comprise presenting, to the patient, instructions guiding administration of the medication to the patient (Hanina [0032] including “One or more embodiments of the present invention comprise computer vision technology to ensure that a patient is accurately recorded taking their medicine by tracking and confirming the patient's actions on the screen, identifying a pill to be taken and confirming the pill is swallowed.”; Han [0022] including “The system and method may provide step-by-step image and video instructions to the user or care provider on how to administer the medication,”, [0039] including “It is contemplated in accordance with the invention that such set of user instructions may be interactive, allowing a user to view additional information about such instructions or prescriptions as desired. These instructions may comprise written, audio or video instructions.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include the elements of Hanina including providing instructions for taking medication, gathering data on the action/response and correlating/analyzing data because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials (Hanina [0009]). The combination of data gathering and analysis elements of Movel with the instructions and confirming medication ingestion as recited by Hanina is merely the combining prior art elements according to known methods to yield predictable results, ie ensuring medication is taken when it is believed to be.

 Regarding claim 22, an interpretation of Movel recites the above in claim 21. As discussed above with regards to claim 1/21, Movel in view of Soto discloses the determination a medication treatment to be applied to a new user, ie second patient.
An interpretation of Movel may not explicitly disclose wherein the operations comprise: obtaining third audio, video, or both audio and video of administration of the medication selected to be administered to the second patient; and determining, based on the third audio, video, or both audio and video, whether the medication selected to be administered to the second patient was administered.
However, in the same field of endeavor (medical devices), Hanina teaches wherein the operations comprise: obtaining third audio, video, or both audio and video of administration of the medication selected to be administered to the patient ([0017] including “determine whether a user is actually following a protocol (preferably employing audio/video analysis of captured audio/video information),”, [0037] including “At step 230, proper administration of the medication is monitored, and at step 240, the confidence of administration of the medication is determined.”, Fig. 2 see also [0021], [0047], [0049]-[0051]); and determining, based on the third audio, video, or both audio and video, whether the medication selected to be administered to the patient was administered ([0017], [0037], Fig. 2 see also [0021], [0047], [0049]-[0051]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include the elements of Hanina including providing instructions for taking medication, gathering data on the action/response and correlating/analyzing data because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials (Hanina [0009]). The combination of data gathering and analysis elements of Movel with the instructions and confirming medication ingestion as recited by Hanina is merely the combining prior art elements according to known methods to yield predictable results, ie ensuring medication is taken when it is believed to be.

Regarding claim 23, an interpretation of Movel recites the above in claim 1. As discussed above with regards to claim 1, Movel in view of Soto discloses the determination a medication treatment to be applied to a new user, ie second user. 
An interpretation of Movel may not explicitly disclose wherein the operations comprise electronically monitoring the patient as the patient administers the medication selected to be administered to the patient.
However, in the same field of endeavor (medical devices), Hanina teaches wherein the operations comprise electronically monitoring the patient as the patient administers the medication selected to be administered to the patient ([0017] including “determine whether a user is actually following a protocol (preferably employing audio/video analysis of captured audio/video information),”, [0037] including “At step 230, proper administration of the medication is monitored, and at step 240, the confidence of administration of the medication is determined.”, Fig. 2 see also [0021], [0047], [0049]-[0051]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include the elements of Hanina including providing instructions for taking medication, gathering data on the action/response and correlating/analyzing data because it provides an effective way for healthcare providers to track trends in adherence, receive alerts and review correlations to medical efficacy medication during a prescription regimen (Hanina [0012], [0018]) additionally it increases the statistical power of clinical trials (Hanina [0009]). The combination of data gathering and analysis elements of Movel with the instructions and confirming medication ingestion as recited by Hanina is merely the combining prior art elements according to known methods to yield predictable results, ie ensuring medication is taken when it is believed to be.

Claim Rejections - 35 USC § 103
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movel in view of Soto in further view of Kaliouby (Rana Kaliouby et al., US 20170238860) hereinafter Kali.
 Regarding claim 8, an interpretation of Movel discloses the above in claim 1 and further discloses wherein the one or more first reactions comprise one or more microexpressions; Movel recites using determining a vector of measurements of AFEM, FACS, CERT and/or FACET ([0025]). 
An interpretation of Movel may not explicitly disclose wherein the one or more first reactions comprise one or more microexpressions.  
However, in the same field of endeavor (medical devices), Kali teaches wherein the one or more first reactions comprise one or more microexpressions ([0044], [0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include microexpressions as Movel is gathering data on facial expressions in response to stimuli and the microexpressions as recited in Kali are facial expressions that happen immediately in response to a stimuli and can be analyzed using action units like to determine the persons immediate response even if they are attempting to conceal their response ([0070]). Furthermore, combining the facial data gathering and analysis using action units of Movel with the specific facial microexpressions as recited in Kali is merely combining prior art elements according to known methods to yield predictable results; the predictable result being analysis using facial microexpressions.

 Regarding claim 9, an interpretation of Movel discloses the above in claim 8. an interpretation of Movel may not explicitly disclose wherein the one or more microexpressions comprise one or more facial reactions within 250 milliseconds after presentation of the stimulus to the patient. 
However, in the same field of endeavor (medical devices), Kali teaches wherein the one or more microexpressions comprise one or more facial reactions within 250 milliseconds after presentation of the stimulus to the patient ([0044], [0069]-[0071] see also [0051], [0053]-[0054], [0063]-[0068] and Figs. 2-3 and 5; Examiner notes that 30 frames per second = 1 frame per 33.33 milliseconds).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include microexpressions as Movel is gathering data on facial expressions in response to stimuli and the microexpressions as recited in Kali are facial expressions that happen immediately in response to a stimuli and can be analyzed using action units like to determine the persons immediate response even if they are attempting to conceal their response ([0070]). Furthermore, combining the facial data gathering and analysis using action units of Movel with the specific facial microexpressions as recited in Kali is merely combining prior art elements according to known methods to yield predictable results; the predictable result being analysis using facial microexpressions.

 Regarding claim 10 an interpretation of Movel discloses the above in claim 9 and further discloses first audio, video, or both audio and video, and wherein the first audio, video, or both audio and video comprises video, and wherein the operations comprise identifying the one or more facial reactions based on movement of one or more action units associated with the face of the patient in the video (Movel [0025], [0048]; Mov [0025], [0042], [0068]-[0069]).
In the alternative, an interpretation of Movel may not explicitly disclose identifying the one or more facial reactions based on movement of one or more action units associated with the face of the patient in the first audio, video, or both audio and video, and wherein the first audio, video, or both audio and video comprises video
However, in the same field of endeavor (medical devices), Kali teaches identifying the one or more facial reactions based on movement of one or more action units associated with the face of the patient in the first audio, video, or both audio and video, and wherein the first audio, video, or both audio and video comprises video ([0052] including “The facial movements can include information on facial expressions, action units,”, [0068], [0071], [0073], [0089] see also [0069]-[0070], [0077], [0095] and [0102]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include microexpressions as Movel is gathering data on facial expressions in response to stimuli and the microexpressions as recited in Kali are facial expressions that happen immediately in response to a stimuli and can be analyzed using action units like to determine the persons immediate response even if they are attempting to conceal their response ([0070]). Furthermore, combining the facial data gathering and analysis using action units of Movel with the specific facial microexpressions as recited in Kali is merely combining prior art elements according to known methods to yield predictable results; the predictable result being analysis using facial microexpressions.

Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103 over Movel in view of Soto in further view of Kali or, in the alternative, under 35 U.S.C. 103 as obvious over Movel in view of Soto in further view of Kali and Hau (Stephan Hau, US 20170364741) hereinafter Hau.
Regarding claim 13, an interpretation of Movel further discloses wherein the stimulus comprises a sequence of images (Mov [0021], [0037]-[0038]). An interpretation of Movel may not explicitly disclose wherein the one or more first reactions comprise one or more microexpressions recognized within 250 milliseconds after presentation of each image of the sequence of images.
However, in the same field of endeavor (medical devices), Kali teaches wherein the one or more first reactions comprise one or more microexpressions recognized within 250 milliseconds after presentation of each image of the sequence of images ([0053]-[0054], [0063]-[0066], [0069]-[0071] see also [0048], [0079] and Figs. 2 and 5-6; Examiner notes this is also shown in the YouTube video recited in the conclusion section see about 5:14 and 5:16 into the video). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include microexpressions as Movel is gathering data on facial expressions in response to stimuli and the microexpressions as recited in Kali are facial expressions that happen immediately in response to a stimuli and can be analyzed using action units like to determine the persons immediate response even if they are attempting to conceal their response ([0070]). Furthermore, combining the facial data gathering and analysis using action units of Movel with the specific facial microexpressions as recited in Kali is merely combining prior art elements according to known methods to yield predictable results; the predictable result being analysis using facial microexpressions.

In the alternative, an interpretation of Movel may not explicitly disclose the response is measured after presentation of each image of the sequence of images.
However, in the same field of endeavor (medical devices), Hau teaches wherein the stimuli presented to the patient comprises a sequence of images, and the response is measured after presentation of each image of the sequence of images ([0022], [0025]-[0027], [0056] and Fig. 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Movel to include capturing data after each portion of interaction because Hau discloses capturing data from each topic or portion of interaction for the determination of an emotional response from the subject to improve the interaction ([0010]). Also, the combination or substitution of elements disclosed by Kali or taught by Hau is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie determine a state of the user using microexpressions.

Claim Rejections - 35 USC § 103
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Movel in view of Soto in further view of Hanina and Rao (Satish Rao et al., US 20190110754) hereinafter Rao.
Regarding claim 24, an interpretation of Movel discloses the above in claim 23.  
An interpretation of Movel may not explicitly disclose wherein selecting the medication to be administered to the second patient comprises selecting the medication to be administered to the second patient based on an efficacy of the medication to be administered to the second patient.
However, in the same field of endeavor (medical devices), Soto teaches wherein selecting the medication to be administered to the second patient comprises selecting the medication to be administered to the second patient based on an efficacy of the medication to be administered to the second patient (Soto [0168], [0173] including “Computer system 1400 . . . provides a comparison of outcomes from similarly situated persons who have previously undergone procedures of the types being contemplated.”, [0175] including “Computer system 1400 may also assess a set of medical information parameters from a population of patients having similar demographics to said individual patient, the population of patients having received different treatments, in providing a library of specific projected health outcomes for each different treatment.”, [0178] see also [0008]-[0009], [0012], [0082], [0118], [0174], [0176], [0180], Fig. 16; Mov recites gathering data and correlating progression after taking a treatment and Soto recites using similarly situated previous patients treatment and outcomes to determine a treatment and probable outcome for a new patient). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the capturing of responses to stimulus and ongoing analysis/correlation of the responses gathered over time to progression of a patients condition and response to treatment as disclosed by Movel to include the additional analyses as recited in Soto to build predictive models which are updated with new data and applied to new users in order to determine desired outcomes for new users based on the data from those with similar clinical situation  and demographics in order to achieve an outcome which is best for the patient according to their desired outcome ([0173]). Furthermore, combining the data gathering and analysis of Movel with its determination condition and progression of the condition with the teachings of Soto to update models and build models for new users based on the clinical situation and demographics of those who are similar to the new user in order to determine treatment to achieve the desired outcome is merely combining prior art elements according to known methods to yield predictable results. 
An interpretation of the modified Movel as discussed above may not explicitly disclose applying treatment for improving tremor.
However, in the same field of endeavor (medical devices), Rao teaches applying treatment for tremor ([0075], [0105])
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering from users (including those with similar situations to later patients) building models to determine the treatment options and probable outcomes to determine the best treatment for later patients as recited in Movel in view of Soto to include improving movement disorders as determined using models is an inexpensive approach for detecting and treating disorders ([0075]).

Regarding claim 25, an interpretation of Movel discloses the above in claim 23.  
An interpretation of Movel may not explicitly disclose wherein selecting the medication to be administered to the second patient comprises selecting the medication to be administered to the second patient based on an efficacy of the medication to be administered to the second patient.
However, in the same field of endeavor (medical devices), Soto teaches wherein selecting the medication to be administered to the second patient comprises selecting the medication to be administered to the second patient based on an efficacy of the medication to be administered to the second patient (Soto [0168], [0173] including “Computer system 1400 . . . provides a comparison of outcomes from similarly situated persons who have previously undergone procedures of the types being contemplated.”, [0175] including “Computer system 1400 may also assess a set of medical information parameters from a population of patients having similar demographics to said individual patient, the population of patients having received different treatments, in providing a library of specific projected health outcomes for each different treatment.”, [0178] see also [0008]-[0009], [0012], [0082], [0118], [0174], [0176], [0180], Fig. 16; Mov recites gathering data and correlating progression after taking a treatment and Soto recites using similarly situated previous patients treatment and outcomes to determine a treatment and probable outcome for a new patient). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the capturing of responses to stimulus and ongoing analysis/correlation of the responses gathered over time to progression of a patients condition and response to treatment as disclosed by Movel to include the additional analyses as recited in Soto to build predictive models which are updated with new data and applied to new users in order to determine desired outcomes for new users based on the data from those with similar clinical situation  and demographics in order to achieve an outcome which is best for the patient according to their desired outcome ([0173]). Furthermore, combining the data gathering and analysis of Movel with its determination condition and progression of the condition with the teachings of Soto to update models and build models for new users based on the clinical situation and demographics of those who are similar to the new user in order to determine treatment to achieve the desired outcome is merely combining prior art elements according to known methods to yield predictable results. 
An interpretation of the modified Movel as discussed above may not explicitly disclose for improving fine motor control.
However, in the same field of endeavor (medical devices), Rao teaches applying treatment for improving fine motor control ([0075], [0105])
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering from users (including those with similar situations to later patients) building models to determine the treatment options and probable outcomes to determine the best treatment for later patients as recited in Movel in view of Soto to include improving movement disorders as determined using models is an inexpensive approach for detecting and treating disorders ([0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120243751 see [0020], [0030], [0037], [0039] and Fig. 3; US 20080140444; US 5802220; US 5774591; US 20140016860, Examiner notes the video is used as evidentiary support in the 101; Digital Health Summit (Digital Health Summit, “LIVE DEMO Artificial Intelligence—Infinite Possibilities (AiCure) @ Digital Health Summit CES 2017”, posted Jan 14, 2017, https://www.youtube.com/watch?v=XhaWv66o2Z8), Examiner notes the video is used as evidentiary support in the 101. The video at around 5:30 states AiCure “is entirely software based” and requires “no custom hardware”; US 10264971 to Kennedy et al., tracking progression of disease states and measuring efficacy of drug treatments, see background, Col 4:33-51.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./               Examiner, Art Unit 3792          

/LYNSEY C Eiseman/               Primary Examiner, Art Unit 3792